UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 6.22 2.12 1.80  9.34 6.22 11.05 19.57  Class B 5.98 2.13 1.74  9.72 5.98 11.10 18.88  Class C 9.96 2.46 1.62  13.76 9.96 12.91 17.38  Class I 2 12.21 3.67  4.96 15.41 12.21 19.72  43.22 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.22 1.92 1.92 0.75 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Sovereign Investors Fund | Semiannual report Class B Class C Class I 2 Start date 4-30-01 4-30-01 12-1-03 NAV $11,888 $11,738 $14,322 POP $11,888 $11,738 $14,322 Index 1 $13,211 $13,211 $14,785 The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 12-1-03. 2 For certain types of investors, as described in the Funds Class I shares prospectus. 3 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on November 1, 2010 with the same investment held until April 30, 2011. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,151.30 $6.19 Class B 1,000.00 1,147.20 9.90 Class C 1,000.00 1,147.60 9.96 Class I 1,000.00 1,154.10 3.95 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on November 1, 2010, with the same investment held until April 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,019.00 $5.81 Class B 1,000.00 1,015.60 9.30 Class C 1,000.00 1,015.50 9.35 Class I 1,000.00 1,021.10 3.71 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.16%, 1.86%, 1.87% and 0.74% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 Holdings (27.7% of Net Assets on 4-30-11) 1 Exxon Mobil Corp. 4.1% Occidental Petroleum Corp. 2.5% International Business Machines Corp. 3.4% United Technologies Corp. 2.5% JPMorgan Chase & Company 2.8% Johnson & Johnson 2.4% Apple, Inc. 2.7% Philip Morris International, Inc. 2.4% Caterpillar, Inc. 2.6% General Electric Company 2.3% Sector Composition Information Technology 19% Consumer Staples 10% Industrials 17% Health Care 7% Financials 17% Materials 3% Energy 13% Telecommunication Services 1% Consumer Discretionary 10% Short-Term Investments & Other 3% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 4-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Sovereign Investors Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 97.26% (Cost $424,720,353) Consumer Discretionary 10.08% Auto Components 1.06% Johnson Controls, Inc. 162,000 6,642,000 Hotels, Restaurants & Leisure 2.03% McDonalds Corp. 163,000 12,764,530 Household Durables 0.94% Stanley Black & Decker, Inc. 81,000 5,884,650 Media 1.03% The Walt Disney Company 150,000 6,465,000 Specialty Retail 4.21% Lowes Companies, Inc. 514,000 13,492,500 TJX Companies, Inc. 243,000 13,029,660 Textiles, Apparel & Luxury Goods 0.81% VF Corp. (L) 51,000 5,128,560 Consumer Staples 9.99% Beverages 1.61% PepsiCo, Inc. 146,825 10,114,774 Food & Staples Retailing 2.00% Walgreen Company 295,000 12,602,400 Food Products 2.11% Archer-Daniels-Midland Company 358,000 13,253,160 Household Products 1.88% The Procter & Gamble Company 182,000 11,811,800 Tobacco 2.39% Philip Morris International, Inc. 217,050 15,071,952 Energy 13.11% Energy Equipment & Services 2.72% Helmerich & Payne, Inc. 130,000 8,624,200 Schlumberger, Ltd. 95,000 8,526,250 Oil, Gas & Consumable Fuels 10.39% ConocoPhillips 141,000 11,129,130 Exxon Mobil Corp. 290,000 25,520,000 Occidental Petroleum Corp. 140,000 16,000,600 Royal Dutch Shell PLC, ADR 164,000 12,706,720 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 Shares Value Financials 16.62% Capital Markets 5.90% Franklin Resources, Inc. 98,000 12,653,760 State Street Corp. 148,000 6,889,400 T. Rowe Price Group, Inc. (L) 178,500 11,468,625 The Charles Schwab Corp. 334,000 6,115,540 Commercial Banks 4.02% Cullen/Frost Bankers, Inc. (L) 94,000 5,568,560 U.S. Bancorp 455,000 11,748,100 Wells Fargo & Company 275,000 8,005,250 Diversified Financial Services 2.76% JPMorgan Chase & Company 380,740 17,373,166 Insurance 3.94% Aflac, Inc. 167,400 9,406,206 MetLife, Inc. 200,000 9,358,000 Prudential Financial, Inc. 95,000 6,024,900 Health Care 6.88% Health Care Equipment & Supplies 2.40% Becton, Dickinson & Company 110,000 9,453,400 DENTSPLY International, Inc. 150,000 5,631,000 Pharmaceuticals 4.48% GlaxoSmithKline PLC, ADR (L) 300,000 13,098,000 Johnson & Johnson 230,000 15,115,600 Industrials 16.84% Aerospace & Defense 3.88% General Dynamics Corp. 123,000 8,956,860 United Technologies Corp. 173,000 15,497,340 Electrical Equipment 3.93% Cooper Industries PLC 160,000 10,552,000 Emerson Electric Company 233,000 14,157,080 Industrial Conglomerates 4.51% 3M Company (L) 144,000 13,998,240 General Electric Company 703,350 14,383,508 Machinery 2.57% Caterpillar, Inc. 140,200 16,180,482 Road & Rail 1.95% Norfolk Southern Corp. 164,000 12,247,520 Information Technology 19.60% Communications Equipment 0.99% QUALCOMM, Inc. 110,000 6,252,400 Computers & Peripherals 6.00% Apple, Inc. (I) 48,425 16,863,038 EMC Corp. (I) 430,000 12,186,200 Hewlett-Packard Company 215,000 8,679,550 Internet Software & Services 1.04% Google, Inc., Class A (I) 12,060 6,561,846 12 Sovereign Investors Fund | Semiannual report See notes to financial statements Shares Value IT Services 5.27% Automatic Data Processing, Inc. 217,000 $11,793,950 International Business Machines Corp. 125,300 21,373,674 Semiconductors & Semiconductor Equipment 3.36% Linear Technology Corp. 291,000 10,126,800 Texas Instruments, Inc. 310,000 11,014,300 Software 2.94% Microsoft Corp. 455,050 11,840,401 Oracle Corp. 184,000 6,633,200 Materials 2.91% Chemicals 2.91% Albemarle Corp. 160,000 11,288,000 Praxair, Inc. (L) 65,800 7,002,436 Telecommunication Services 1.23% Diversified Telecommunication Services 1.23% AT&T, Inc. 248,061 7,719,658 Yield (%) Shares Value Securities Lending Collateral 3.81% (Cost $23,980,350) John Hancock Collateral Investment Trust (W) 0.2616 (Y) 2,397,010 23,989,033 Par value Value Short-Term Investments 0.02% (Cost $103,000) Repurchase Agreement 0.02% Repurchase Agreement with State Street Corp. dated 4-29-11 at 0.010% to be repurchased at $103,000 on 5-2-11, collateralized by $100,000 Federal Home Loan Mortgage Corp., 4.500% due 1-15-14 (valued at $110,500, including interest) $103,000 103,000 Total investments (Cost $448,803,703)  101.09% Other assets and liabilities, net (1.09%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 4-30-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-11.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $450,204,364. Net unrealized appreciation aggregated $185,873,545, of which $186,938,311 related to appreciated investment securities and $1,064,766 related to depreciated investment securities. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $424,823,353) including $23,398,634 of securities loaned (Note2) $612,088,876 Investments in affiliated issuers, at value (Cost $23,980,350) (Note2) 23,989,033 Total investments, at value (Cost $448,803,703) Cash 16,691,683 Receivable for fund sharessold 1,026,318 Dividends and interestreceivable 505,509 Receivable for securities lendingincome 8,485 Other receivables and prepaidexpenses 158,224 Totalassets Liabilities Payable for fund sharesrepurchased 845,335 Payable upon return of securities loaned (Note2) 23,994,625 Payable toaffiliates Accounting and legal servicesfees 21,298 Transfer agentfees 176,922 Trusteesfees 103,602 Other liabilities and accruedexpenses 90,416 Totalliabilities Netassets Capital paid-in $436,317,485 Accumulated distributions in excess of net investmentincome (142,717) Accumulated net realized gain oninvestments 5,786,956 Net unrealized appreciation (depreciation) oninvestments 187,274,206 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($547,666,373 ÷ 31,984,882shares) $17.12 Class B ($24,655,549 ÷ 1,446,015shares) 1 $17.05 Class C ($21,015,850 ÷ 1,229,538shares) 1 $17.09 Class I ($35,898,158 ÷ 2,093,160shares) $17.15 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $18.02 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 Sovereign Investors Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,095,951 Securitieslending 70,823 Interest 41,777 Less foreign taxeswithheld (42,706) Total investmentincome Expenses Investment management fees (Note4) 1,781,239 Distribution and service fees (Note4) 1,000,236 Accounting and legal services fees (Note4) 47,243 Transfer agent fees (Note4) 523,876 Trustees fees (Note4) 24,572 State registration fees 43,972 Printing and postage 33,514 Professionalfees 24,433 Custodianfees 42,430 Registration and filingfees 12,952 Other 13,410 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 37,242,219 Investments in affiliatedissuers (3,692) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 44,362,209 Investments in affiliatedissuers (4,707) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $2,617,968 $5,869,718 Net realizedgain 37,238,527 13,369,201 Change in net unrealized appreciation(depreciation) 44,357,502 28,862,438 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,441,202) (5,501,755) ClassB (30,039) (116,041) ClassC (23,327) (56,428) ClassI (192,330) (228,661) Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofperiod 568,750,223 542,411,080 End ofperiod Accumulated distributions in excess of net investmentincome 16 Sovereign Investors Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.07 0.16 0.14 0.16 0.21 0.20 0.18 Net realized and unrealized gain (loss) oninvestments 2.18 1.10 0.96 (4.93) 1.29 2.51 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.16) (0.14) (0.17) (0.21) (0.21) (0.18) From net realizedgain    (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 7 7 6 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $548 $503 $491 $493 $758 $810 $818 Ratios (as a percentage of average net assets): Expenses beforereductions 1.16 8 1.22 1.34 1.20 8 1.14 1.17 1.20 Expenses net of fee waivers 1.16 8 1.21 1.33 1.20 8 1.14 1.16 1.19 Net investmentincome 0.91 8 1.09 1.13 1.19 8 1.04 1.04 0.92 Portfolio turnover (%) 28 48 77 64 46 36 30 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 17 CLASS B SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.02 0.06 0.06 0.06 0.07 0.07 0.04 Net realized and unrealized gain (loss) oninvestments 2.17 1.10 0.95 (4.91) 1.28 2.50 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.02) (0.06) (0.06) (0.08) (0.07) (0.07) (0.04) From net realizedgain    (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 7 7 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $25 $25 $34 $43 $79 $111 $155 Ratios (as a percentage of average net assets): Expenses beforereductions 1.86 8 1.93 2.05 1.90 8 1.85 1.87 1.90 Expenses net of fee waivers 1.86 8 1.93 2.04 1.90 8 1.84 1.86 1.89 Net investmentincome 0.23 8 0.41 0.46 0.47 8 0.33 0.34 0.21 Portfolio turnover (%) 28 48 77 64 46 36 30 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 18 Sovereign Investors Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.02 0.05 0.05 0.07 0.07 0.07 0.04 Net realized and unrealized gain (loss) oninvestments 2.18 1.11 0.96 (4.93) 1.29 2.50 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.02) (0.06) (0.06) (0.08) (0.07) (0.07) (0.04) From net realizedgain    (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 7 7 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $21 $17 $13 $9 $15 $15 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 8 1.91 2.03 1.90 8 1.85 1.87 1.90 Expenses net of fee waivers 1.87 8 1.91 2.02 1.90 8 1.84 1.86 1.89 Net investmentincome 0.19 8 0.38 0.39 0.48 8 0.34 0.34 0.21 Portfolio turnover (%) 28 48 77 64 46 36 30 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 CLASS I SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 12-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.10 0.19 0.21 0.11 0.30 0.28 0.27 Net realized and unrealized gain (loss) oninvestments 2.20 1.13 0.96 (4.81) 1.29 2.52 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.22) (0.21) (0.22) (0.29) (0.31) (0.27) From net realizedgain    (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $24 $4 $10  6  6 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.74 7 0.81 0.82 0.73 7 0.71 0.71 0.72 Expenses net of fee waivers 0.74 7 0.81 0.82 0.73 7 0.71 0.71 0.72 Net investmentincome 1.30 7 1.36 1.77 1.02 7 1.54 1.44 1.40 Portfolio turnover (%) 28 48 77 64 46 36 30 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 20 Sovereign Investors Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1  Organization John Hancock Sovereign Investors Fund (the Fund) is a diversified series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
